Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Margaret Faye Litchfield, Appellant                   Appeal from the 52nd District Court of
                                                      Coryell County, Texas (Tr. Ct. No. 15-
No. 06-17-00007-CR         v.                         22720). Opinion delivered by Chief Justice
                                                      Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
enhancement-allegation finding. As modified, the judgment of the trial court is affirmed.
       We further order that the appellant, Margaret Faye Litchfield, pay all costs of this appeal.


                                                       RENDERED NOVEMBER 30, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk